


Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.



SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT


This Seventh Amendment to Second Amended and Restated Distribution Agreement
(this “Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, Inc., a California corporation with offices at 3101
Gaylord Parkway, Frisco, TX 75034 (“Distributor”). This Amendment is effective
as of March 5, 2015 (the “Amendment Effective Date”). MDCO and Distributor
shall, at times throughout this Amendment, be referred to individually as a
“Party” and collectively as the “Parties”.


RECITALS


A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010, as amended by the First Amendment
dated July 1, 2011, the Second Amendment dated September 1, 2011, the Third
Amendment dated April 23, 2012, the Fourth Amendment dated April 29, 2013, the
Fifth Amendment dated September 12, 2013 and the Sixth Amendment dated March 1,
2014 (as amended, the “Agreement”);



B.
Under the Agreement, among other things, MDCO engaged Distributor to perform
distribution services for certain of MDCO’s pharmaceutical products; and



C.
The Parties now wish to amend the Agreement in certain respects.



AMENDMENT


NOW THEREFORE, the parties agree as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Exhibit D. The Parties agree that Exhibit D to the Agreement is hereby deleted
in its entirety and replaced with the attached Revised Exhibit D.



3.
No Other Changes. Except as otherwise provided in this Amendment, the terms and
conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.


INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC.
THE MEDICINES COMPANY
By:
/s/ Peter Belden
By:
/s/ Tanya Quinn
Name:
Peter Belden
Name:
Tanya Quinn
Title:
President
Title:
VP, Global Supply Chain





--------------------------------------------------------------------------------




Revised EXHIBIT D
Fee Schedule effective March 5, 2015 (except as noted below)




Services                                        Fee


A.    Marketing, Sales, Customer Service and Distribution


Fees include the following                        Percentage of WAC
                                                (see below)
•
Warehousing Management and Inventory Administration

•
Customer Service / Order Entry

•
Marketing and Distribution Services

•
Invoicing and Accounts Receivable Management

•
Direct Account Set Up

•
Information Technology





Wholesaler Stocking                            Percent of WAC


Angiomax, Cangrelor*, Oritavancin, Minocin IV                    [**]


Generics (G10), Argatroban, Recothrom, Cleviprex, Raplixa*,            [**]
Preveleak




Drop-Ship/Direct
    
Angiomax, Cangrelor*, Oritavancin, Minocin IV                 [**]        


Generics (G10), Argatroban, Recothrom, Cleviprex, Raplixa*,            [**]    
Preveleak


    
* Product under regulatory review.
    


B.     Contract Pricing (provided in Section 5.4)


MDCO will reimburse Distributor monthly for any MDCO Contract sales administered
as a direct price (anything less than current WAC of the product) at time of
sale. Reimbursement amount to Distributor is current WAC at time of contract
sales minus contract price.


Any direct pricing will be provided by MDCO to Distributor.


C.     Pricing Actions


Distributor shall realize no benefit or penalty from pricing actions. In the
event of a price increase on the Products, Distributor shall deduct the
difference in value of the Products held in Distributor inventory held on the
day prior to the price increase. For example, the day prior to the price
increase the value of the products is $1,000,000 and a 6% price increase raises
the value of the same inventory to $1,060,000 on the same number of units of
Products. Distributor shall deduct the difference, $60,000, from the next
Service Fee.






--------------------------------------------------------------------------------




In the event of a price decrease on the Products, Distributor shall add the
difference in value of the Products held on the Distributor inventory held on
the day prior to the price decrease. For example, the day prior to the price
decrease the value of the products is $1,000,000 and a 6% price decrease lowers
the value of the same inventory to $940,000 on the same number of units of
Products. Distributor shall add the difference, $60,000, to the next Service
Fee.


D.     Storage Fees


Effective October 1, 2014, Distributor will charge a monthly storage fee of
$[**]. On a quarterly basis this fee will go through a true-up process against
actual storage fees incurred.




E.     Reimbursement [**]


MDCO will reimburse Distributor for any [**] product in the event that the
manufacturer of [**] product [**].


















